J-S08038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ALYSE MOORE                                :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW MOORE,                             :
                                               :
                       Appellant               :      No. 1380 WDA 2019

        Appeal from the Judgment of Sentence Entered August 13, 2019
                 in the Court of Common Pleas of Butler County
                Criminal Division at No(s): F.C. No. 13-90147-A

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED JUNE 29, 2020

        Matthew Moore (“Matthew”) appeals from the judgment of sentence

imposed following the trial court’s finding that he was in indirect criminal

contempt1 of a Protection From Abuse Order (“PFA”). We affirm.

        On June 4, 2019, Alyse Moore (“Alyse”) was granted a Temporary PFA

against Matthew. The trial court conducted a hearing on June 11, 2019 (“the

PFA Hearing”), after which the court entered the final PFA, effective through

July 15, 2019. The PFA prohibited Matthew from stalking or harassing Alyse.

        After the PFA Hearing, Matthew followed Alyse down the hallway, out of

the courthouse, and to her car. Matthew called Alyse a “piece of shit,” and

began to argue with Alyse about a custody dispute concerning their daughter.



____________________________________________


1   See 23 Pa.C.S.A. § 6114.
J-S08038-20


Alyse immediately returned to the courthouse and filed an Indirect Criminal

Contempt Complaint.

      On August 13, 2019, the trial court conducted a hearing on the

Complaint (“the Contempt Hearing”), during which both Matthew and Alyse

testified. The trial court found that Matthew had violated the terms of the

PFA, and convicted Matthew of indirect criminal contempt.       The trial court

sentenced Matthew to a term of 6 months in county prison, and he was

immediately paroled.    The trial court also ordered Matthew to complete a

mental health evaluation, and any other evaluations as directed by his

probation officer.

      Matthew filed a timely Notice of Appeal and a Concise Statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Matthew now raises the following issues for our review:

      1. Whether the evidence offered at the Contempt Hearing … was
      sufficient to sustain a finding of contempt[,] as [Matthew] avers
      that the findings of the [trial c]ourt are defective in finding a
      contempt of a PFA resulting from a hearing before [the trial court].
      Said defects are as follows:

            a) [Matthew] avers that although the [trial c]ourt heard his
            argument earlier in the proceeding[,] it was disinclined to
            deny the PFA and discounted the essence of [Matthew’s]
            argument. [Matthew] avers that he was preparing to
            supplement his defense and the [trial court] abruptly left
            the bench without hearing his argument[,] leading
            [Matthew] to the conclusion that the [trial c]ourt did not
            issue a PFA ….

            b) [Matthew] avers that he did not possess a copy of the
            PFA and did not understand that there was a PFA or that the


                                     -2-
J-S08038-20


            PFA, if it did exist, limited his contact with [Alyse] as regards
            the custody of their shared child.

            c) [Matthew] avers that he did not follow [Alyse] to the car.

            d) [Matthew] avers that the [trial c]ourt[,] at the Contempt
            Hearing[,] … did not give sufficient weight to his denial of
            the accusations made against him. [Matthew] avers that
            his argument before the [trial c]ourt was sufficient and that
            greater weight should not have been given to [Alyse].

Brief for Appellant at v-vi.

      Matthew challenges the sufficiency of the evidence supporting the trial

court’s finding of indirect criminal contempt, and offers four separate

arguments for our review.

      In addressing Matthew’s arguments, we adhere to the following

standard of review:

      We review a contempt conviction for an abuse of discretion. We
      rely on the discretion of the trial court judge and are confined to
      a determination of whether the facts support the trial court’s
      decision. In reviewing whether the evidence was sufficient to
      support the conviction, we must determine whether the evidence
      admitted at trial, and all reasonable inferences drawn from that
      evidence, when viewed in the light most favorable to the
      Commonwealth as verdict winner, was sufficient to enable the fact
      finder to conclude that the Commonwealth established all the
      elements of the offense beyond a reasonable doubt. In applying
      the above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. Finally, the trial of fact[,] while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Felder, 176 A.3d 331, 333-34 (Pa. Super. 2017)

(citations, quotation marks and brackets omitted).




                                      -3-
J-S08038-20


             A charge of indirect criminal contempt consists of a claim
      that a violation of an [o]rder or [d]ecree of court occurred outside
      the presence of the court. Where a PFA order is involved, an
      indirect criminal contempt charge is designed to seek punishment
      for violation of the protective order. … To establish indirect
      criminal contempt, the Commonwealth must prove: 1) the
      [o]rder was sufficiency definite, clear, and specific to the
      contemnor as to leave no doubt of the conduct prohibited; 2) the
      contemnor had notice of the [o]rder; 3) the act constituting the
      violation must have been volitional; and 4) the contemnor must
      have acted with wrongful intent.

Commonwealth v. Brumbaugh, 932 A.2d 108, 110 (Pa. Super. 2007)

(internal citations and quotation marks omitted).

      In his first argument, Matthew claims that, during the PFA Hearing, the

trial judge was initially “disinclined to deny the PFA.” Brief for Appellant at 2.

Matthew asserts that “he was preparing to supplement his defense[,] and the

[trial j]udge abruptly left the bench without hearing his argument[,] leading

[Matthew] to the conclusion that the [c]ourt did not issue a PFA.” Id. Matthew

argues that he was denied due process. Id. at 3.

      Despite acknowledging that his argument is factual, and “can best be

discerned by the transcription of the proceedings[,]” id. at 3, Matthew failed

to include any citations to the record in support of his argument.           See

Pa.R.A.P. 2119(c) (requiring citation to the record when “reference is made to

the pleadings, evidence, charge, opinion or order, or any other matter

appearing on the record”); see also Commonwealth v. Harris, 979 A.2d
387, 393 (Pa. Super. 2009) (stating that “[w]hen an allegation is unsupported

[by] any citation to the record, such that this Court is prevented from

assessing this issue and determining whether error exists, the allegation is


                                      -4-
J-S08038-20



waived for purposes of appeal.”). Matthew also failed to adequately develop

his sufficiency and boilerplate due process2 challenges for review, or to include

any citation to relevant legal authorities. See Pa.R.A.P. 2119(a) (providing

that an appellant’s argument must include “such discussion and citation of

authorities as are deemed pertinent”); see also Hayward v. Hayward, 868
A.2d 554, 558 (Pa. Super. 2005) (concluding that appellant’s failure to cite

any pertinent authority in support of his argument resulted in waiver of his

claim). Thus, Matthew’s first argument is waived.

       Moreover, the trial court addressed this argument as follows:

             At the [PFA] Hearing on June 11, 2019, … following
       testimony from both [Alyse] and [Matthew], [Matthew] was
       informed by [the trial court] that a [PFA] was being granted.
       Following additional statements by [Matthew], [the trial court]
       reiterated that he was granting a [PFA]. [Matthew] responded, “I
       understand.” Upon further interjections by [Matthew], [the trial
       court] then informed [Matthew] multiple times that a ruling was
       made and the hearing was concluded. [The trial court] further
       informed [Matthew] he would receive a copy of the Order.

Trial Court Opinion, 10/19/19, at 2. Thus, Matthew is not entitled to relief on

this claim.

       Next, Matthew argues that he did not possess a copy of the PFA, and

did not understand that there was a PFA against him. Brief for Appellant at

3. Matthew acknowledges that his argument is “somewhat tricky” because


____________________________________________


2Further, Matthew concedes in his next argument that “he was served a copy
of the temporary PFA and was in [c]ourt for, and participated in, the full
hearing wherein the allegations and disputes were more fully discussed and
witnesses were examined.” Brief for Appellant at 3.

                                           -5-
J-S08038-20



“he was served a copy of the temporary PFA and was in [c]ourt for, and

participated in, the full hearing wherein the allegations and disputes were

more fully discussed and witnesses were examined.” Id.   According to

Matthew, the trial judge “was not fully cognizant of his obligations and duties

as primary custodian of their dependent child.” Id. at 4.

        This argument is similarly waived due to Matthew’s failure to adequately

develop it for our review.           Beyond a cursory citation to 23 Pa.C.S.A.

§ 6106(g),3 Matthew failed to include citations to and adequate discussion of

relevant legal authorities.        See Pa.R.A.P. 2119(a); see also Hayward,

supra. Significantly, despite his citation to section 6106(g), Matthew does

not allege defective service. Accordingly, this claim is waived.

        In his third argument, Matthew contends that he did not follow Alyse to

her car. Brief for Appellant at 5. Matthew claims that the trial court abused




____________________________________________


3   Section 6106(g) provides as follows:

§ 6106. Commencement of proceedings

                                          ***

(g) Service of petition and orders.--The petition and orders shall be served
upon the defendant, and orders shall be served upon the police departments
and sheriff with appropriate jurisdiction to enforce the orders. Orders shall be
promptly served on the police and sheriff. Failure to serve shall not stay the
effect of a valid order.




                                           -6-
J-S08038-20



its discretion by affording Alyse’s testimony more weight and credibility.4 Id.

at 6. According to Matthew, Alyse is “an unreliable narrator.” Id. at 5-6.

       Matthew acknowledges that the trial court has discretion to make

credibility determinations, but nevertheless asks us to reassess the credibility

of the testimony presented at the Contempt Hearing.        The trial court was

solely responsible for assessing the credibility of the witnesses, and we may

not “substitute our judgment for the fact-finder.” Felder, 176 A.3d at 334

(citation and quotation marks omitted). Therefore, Matthew is not entitled to

relief on this claim.

       In his final argument, Matthew asserts that the trial court “did not give

sufficient weight to his denial of the accusations made against him.”5 Brief for

Appellant at 7, 9, 10. Matthew also claims that the arguments he made during

the Contempt Hearing were sufficient to conclude that he was not in indirect

contempt of the PFA. Id. at 7. According to Matthew, the trial court did not

consider that he has primary custody of his daughter. Id. at 9-10.


____________________________________________


4 Although Matthew includes this argument under his overarching challenge
to the sufficiency of the evidence, his assertions regarding the credibility of
Alyse’s testimony go to the weight of the evidence. See Commonwealth v.
Gibbs, 981 A.2d 274, 281-82 (Pa. Super. 2009) (explaining that “[a]n
argument that the finder of fact should have credited one witness’ testimony
over that of another witness goes to the weight of the evidence, not the
sufficiency of the evidence.”).

5  To the extent that Matthew challenges the trial court’s credibility
determinations in this argument, his claim is one concerning the weight of the
evidence. See Gibbs, supra. Moreover, as we stated above, this Court may
not reassess the credibility of witnesses. See Felder, 176 A.3d 334.

                                           -7-
J-S08038-20



      Again, Matthew failed to adequately develop his argument for our

review. Matthew’s final argument contains only boilerplate citations of this

Court’s standard of review, and the elements of a criminal contempt finding.

However, Matthew fails to allege that any of those elements were not

established during the Contempt Hearing, or to otherwise explain why the

evidence was insufficient. Accordingly, this claim is waived. See Pa.R.A.P.

2119(a); Hayward, supra; Commonwealth v. Tchirkow, 160 A.3d 798,

804 (Pa. Super. 2017) (stating that “[t]his Court will not act as counsel and

will not develop arguments on behalf of an appellant.” (citation and quotation

marks omitted)).

      Based upon the foregoing, we affirm the judgment of sentence imposed

following Matthew’s conviction of indirect criminal contempt.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2020




                                    -8-